DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first cone jacket surface”; the “second cone jacket surface”; and that “in the cylindrical shaft, in a direction along the axis of the milling tool…distances that are smaller than distances that each radially inner cutting corner is spaced from the first plane” as in lines 4, 8, 15-18 respectively, of claim 1; “angles (plural) defined between (1) planes tangential to points along the end cutting edge and (2) the axis of the milling tool are of constant value” as on claim 5; “the constant angle value for a first of the end cutting edges differ from the constant angle value for a second of the end cutting edges” as on claim 6; “the end cutting edges are evenly spaced circumferentially in a reference plane” as in claim 7; “values of angles defined between (1) planes tangential to points along the end cutting edge and (2) the axis of the milling tool vary linearly, between the radially inner cutting corner, and the radially inner cutting corner” as in claim 10; “respective values of said angles of at least two end cutting edges differ from one another at the respective radially inner cutting corners” as in claim 11;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Lines 15-18 “in the cylindrical shaft, in a direction along the axis of the milling tool…distances that are smaller than distances that each radially inner cutting corner is spaced from the first plane”.  The way these limitations have been set forth is unclear.  What are these distances?  From where to where are these distances taken from?  In relation to what?  What specific element has “distances that are smaller than distances that each radially inner cutting corner is spaced from the first plane”?  Further clarification is needed.  
Claim 5 recites on:
Lines 4-5 “angles defined between (1) planes tangential to points along the end cutting edge and (2) the axis of the milling tool are of a constant value”.  However, it is unclear what these angles are defined as?  Are these helical angles? Clearance angles? Rake angles?  Further clarification is needed.
Claim 6 recites on:
Lines 2-4 “the constant angle value for a first of the end cutting edges differs from the constant angle value for a second of the end cutting edges” However, similar to claim 5, it is unclear what these angles are defined as?  Are these helical angles? Clearance angles? Rake angles?  Further clarification is needed.
Claim 8 recites on:
Lines 1-3 “the reference plane lies in the cutting part or in the cutting part”.  These limitations are in the alternative “or” however, it is referring to the same “cutting part”, such that the reference plane lies only in the cutting part.  Does the reference plane lie on the cutting part?  Or lies on a different part? Further clarification is needed.
Claim 9 recites on:
Line 1 “the axial chip angle”, however there is insufficient antecedent basis for “the axial chip angle”.  No “axial chip angle” has been introduced.  Where exactly is this “axial chip angle” taken from?  Further clarification is needed.
Claim 10 recites on:
Lines 4-7 that for each of the end cutting edges “values of angles defined between (1) planes tangential to points along the end cutting edge and (2) the axis of the milling tool vary linearly, between the radially inner cutting corner, and the radially inner cutting corner”.  However, it is unclear what these angles are defined as?  Are these helical angles? Clearance angles? Rake angles?  Further, how can the angle vary linearly between the radially inner cutting corner and the radially inner cutting corner?  How can an angle vary at a point? Further clarification is needed.
Claim 11 recites on:
Lines 2-3 that “respective values of said angles of at least two end cutting edges differ from one another at the respective radially inner cutting corners”.  However, it is unclear what these angles are defined as and how exactly they differ from one another at the respectively radially inner cutting corners?  
Claim 21 recites on:
Line 1 “the chip angle” however there is insufficient antecedent basis for “the chip angle”.  No “chip angle” has been introduced.  Where exactly is this “chip angle” taken from?  Further clarification is needed.
Claim 23 recites on:
Line 1 “the axial chip angle”, however there is insufficient antecedent basis for “the axial chip angle”.  No “axial chip angle” has been introduced.  Where exactly is this “axial chip angle” taken from?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 14, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai US 2016/0175948.
In regards to claim 1, Sakai discloses a milling tool (1,30) capable of producing chamfer surfaces at workpieces, the milling tool comprising a cylindrical shaft (2) and a cutting part (3), which has at least two end cutting edges (6a-6d), which are each located on a first cone jacket surface (see Figure 1c below, the end cutting edges are located on a first cone jacket in the same way as presented by Applicant) and which run in a spiraled (see at least Figure 1a) convex manner (see Figures 1a-1c and note how end cutting edges 6a-6d are convex) in a direction of rotation, and which each extend from a respective radially outer cutting corner (refer to the point where end cutting edges 6a-6d connect to peripheral cutting edges 7a-7d) to a respective radially inner cutting corner (located at points P1-P4, where only P1 and P3 are shown on Figure 3), each of the end cutting edges (6a-6d) merging at the respective radially inner cutting corners (see Figure 3) with a respective center cutting edge (8a-8c), the center cutting edges (8a-8c) are located on a second cone jacket surface (in the same way as presented by Applicant on Figure 11), points on the second cone jacket are radially closer to an axis of the milling tool than points on the first cone jacket are, (see Figure 3), each center cutting edge (8a-8c) running from a respective one of the radially inner cutting corners (P1-P4) to points that are each closer to the axis of the milling tool than each radially inner cutting corner (P1-P4) is, and are each spaced from a first plane perpendicular to the axis of the milling tool and in the cylindrical shaft (see Figure 3 and note how center cutting edges are inclined from the plane perpendicular toward the axis, generating thereof angle α), in view of the 112 2nd above, as best understood, the center cutting edges are inclined as going closer to the axis, such that distances from the center cutting edges to the perpendicular plane are smaller that distances at where the inner cutting corner (P1-P4) is from the first plane.

    PNG
    media_image1.png
    851
    822
    media_image1.png
    Greyscale




In regards to claim 2, Sakai discloses the milling tool according to claim 1, Sakai also discloses that in the region of the milling cutter core, the center cutting edges (8a-8d) are each formed by a point thinning (at O).
In regards to claim 3, Sakai discloses the milling tool according to claim 2, Sakai also discloses that the center cutting edges (8a-8d) are offset from an axial plane that runs through the tool axis and parallel to the center cutting edge (see Figures 8b, 11, 14, 18, 22 and 25, in the same way Applicant’s center cutting edge runs essentially parallel to the axial plane as best understood, as presented on Applicant’s Figure 4).
In regards to claim 4, Sakai discloses the milling tool according to claim 1, Sakai also discloses that in the region of the radially inner cutting corner (P1-P4), the center cutting edges(8a-8d) are formed by the chip groove (refer to each chip groove located between each of the end cutting edges as on Figure 4) located between the end cutting edges.
In regards to claim 12, Sakai discloses the milling tool according to claim 1, Sakai also discloses that the milling tool comprises at least 3 end cutting edges (see Figures 2, 14, 18, 22 and note that the tool has at least 3 end cutting edges 6a-6d).
In regards to claim 14, Sakai discloses the milling tool according to claim 1, Sakai also discloses a clearance angle of the center cutting edges (8a-8d) is in a range of between 3˚ and 20˚ (note that paragraphs [0086] discloses that the cutting edges 8a-8d preferably lie in a range between 9˚-19˚ and more preferably 10˚-15˚ which values are within the claimed range).
In regards to claim 22, Sakai discloses the milling tool according to claim 1, Sakai also discloses that the milling tool comprises 5 end cutting edges (see Figures 18 and 22, and note that the tool has at least 5 end cutting edges 6a-6d).
In regards to claim 25, Sakai discloses the milling tool according to claim 1, Sakai also discloses a clearance angle of the center cutting edges (8a-8d) is in a range of between 4˚ and 10˚ (note that paragraphs [0086] discloses that the cutting edges 8a-8d preferably lie in a range between 9˚-19˚ and more preferably 10˚-15˚ which some of the values are within the claimed range).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 18, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 as applied to claim 1 above.
In regards to claims 13 and 24, Sakai discloses the milling tool according to claim 1, Sakai also discloses that a tip angle of the second cone jacket lies within a range of more than 180˚ (as on Figure 3, refer to the angle taken between the linear extension of center cutting edges 8a and 8c).
However, Sakai as modified fails to explicitly disclose that the range is between 182˚ and 188˚ (claim 13) and between 183˚ and 185˚ (claim 24).
However, a person having ordinary skill in the art would have recognized that tip angles will depend on the type of material being machined in order to reduce chatter and vibration when machining, accordingly, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Sakai’s tip angle to be within a range, such as between 182˚ and 188˚ or as between 183˚ and 185˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art and the value of the tip angle will depend on the material being machined.  In re Aller, 105 USPQ 233.  
In regards to claims 15 and 26, Sakai discloses the milling tool according to claim 3 and claim 15 respectively, Sakai also discloses that a diameter (T) of the center cutting edges is in a range, and a nominal diameter of the milling tool is D.
However, Sakai as modified fails to explicitly disclose that the range is 0.01 and 0.03XD (claim 15) and 0.013 and 0.02XD (claim 26).
Nevertheless, since Sakai does, however, disclose that there is a diameter of the cutting part where the center cutting edges are disposed and that the milling tool has a nominal diameter; the value of diameter of where the center cutting edges are disposed constitutes a defined value of the cutting tool. Therefore, the value of the diameter where the center cutting edges are disposed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the type of material being machined and desired reduction of chatter and vibration when machining. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined diameter (T) of where the center cutting edges are disposed and a defined nominal diameter of the milling tool, were disclosed in the prior art by Sakai, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sakai’s diameter of where the center cutting edges are disposed to be within a desired range such as in between 0.01 and 0.03XD for claim 15 and between 0.013 and 0.02XD for claim 26.  In re Aller, 105 USPQ 233.  
In regards to claim 18, Sakai discloses the milling tool according to claim 1, Sakai also discloses that the end cutting edges (6a-6d) are located on the cone jacket surface with a cone angle (see Figure 1C of Sakai above).
However, Sakai fails to explicitly disclose the cone angle is of a value of 90˚.
However, a person having ordinary skill in the art would have recognized that cone angles to which end cutting edges are disposed, will depend on the type of material being machined in order to reduce chatter and vibration when machining, by providing sufficient clearance between the cutting edges and the workpiece being machined, accordingly, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Sakai’s cone angle to be of a desired value, such as 90˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable (which will depend on the material of the workpiece being machined) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5-9 and 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 as applied to claim 1 above and in further view of Osawa et al. US 2014/0119844 (hereafter—Osawa--).
In regards to claims 5 and 6, Sakai discloses the milling tool according to claim 1 and claim 5 respectively, Sakai also discloses that for each of the end cutting edges, there are angles defined between 1) planes tangential to points along the end cutting edge and 2) the axis of the milling tool.
Sakai fails to disclose that the angle is constant (claim 5), and that at least two of the angles for a first of the end cutting edges and a second end cutting edge is different (claim 6).
However, Osawa discloses that it is well known in the art of milling tools, to have end cutting edges 18, each disposed at an axial chip angle, or as best understood in view of the 112 2nd rejection above, helix angle.  The helix angle λ is constant (see paragraph [0030]) and at least two of the helix angles of at least two end cutting edges is different (see paragraph [0030]).  Osawa discloses that by providing this arrangement, improves breakage strength therefore achieving excellent machining accuracy by reducing chatter and vibration (see paragraphs [0002] and [0004-0006]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Sakai’s milling tool such that the chip angle is constant and different on at least two end cutting edges as taught by Osawa, to improve breakage strength therefore achieving excellent machining accuracy by reducing chatter and vibration.
In regards to claim 7, Sakai as modified discloses the milling tool according to claim 5, Sakai as modified also discloses that the end cutting edges (of Sakai as modified by Osawa) are evenly spaced circumferentially in a reference plane perpendicular to the axis of the milling tool (see at least Figure 2 of Sakai).
In regards to claim 8, Sakai as modified discloses the milling tool according to claim 7, Sakai as modified also discloses that the reference plane lies in the cutting part or in the cutting part.
In regards to claims 9 and 21, Sakai as modified discloses the milling tool according to claims 5 and 1 respectively, Sakai as modified also discloses that the axial chip angle (as modified by Osawa) is of a value within a range.
However, Sakai as modified fails to explicitly disclose that the range positive (claim 21) and between 18˚ and 25˚.
A person having ordinary skill in the art would have recognized that axial chip angles will depend on the desired reduction of chatter and vibration (see the teachings of Osawa on claim 5 above).  As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Sakai’s axial chip angle value to be within a range, such as between 18˚ and 25˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 23, Sakai as modified discloses the milling tool according to claim 5, Sakai as modified also discloses that the axial chip angle (as modified by Osawa) is of value within a range.
However, Sakai as modified fails to explicitly disclose that the range is between 20˚ and 23˚.
A person having ordinary skill in the art would have recognized that axial chip angles will depend on the desired reduction of chatter and vibration (see the teachings of Osawa on claim 5 above).  As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to modify Sakai’s axial chip angle value to be within a range, such as between 20˚ and 23˚, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 as applied to claim 1 above, and in further view of Davis et al. US 2016/0297012 (hereafter—Davis--).
In regards to claims 10 and 11, Sakai discloses the milling tool according to claim 1 and claim 10 respectively, Sakai also discloses that for each of the end cutting edges values of angles defined between (1) planes tangential to points along the end cutting edge and (2) the axis of the milling tool between the radially inner cutting corner, and the radially inner cutting corner.
Sakai fails to disclose that the angles vary linearly increases linearly between the radially inner cutting corner, and the radially inner cutting corner, (claim 10), and that at least two of the angles of at least two end cuttings edge are different at the radially inner cutting corner (claim 11).
However, Davis discloses that it is well known in the art of milling tools, to have end cutting edges 18, each disposed at an angle, or as best understood in view of the 112 2nd rejection above, helix angle.  The helix angle, as on paragraph [0021-0022], increases linearly, starting at a radially inner corner at an axial distance of a reference point from a radially inner cutting corner to reduce chatter and vibration (or harmonics while cutting operation) (see paragraphs [0003-0004]). Note also that Davis teaches that the helix angles of at least two of the end cutting edges are different from each other.
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed to modify Sakai’s milling tool such that the chip angle increases linearly and different from each other on at least two of the end cutting edges as taught by Davis, to reduce chatter and vibration when machining.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 as applied to claim 1 above and in further view of Volokh US 2013/0315681 (hereafter—Volokh 681--).
In regards to claim 16, Sakai discloses the milling tool according to claim 1, Sakai also discloses that there are chip grooves starting at a milling cutter tip, located between the end cutting edges, each having a depth.
However, Sakai fails to disclose that the depth of the grooves increases in an axial direction.
Nevertheless, Volokh 681 teaches as on Figure 8A, that it is well known in the art of rotary cutting tools, to have chip grooves starting at a milling cutter tip, located between the end cutting edges, each having a depth.  This depth is catalogued as a core depth.  Note that on Figure 8A, the depth is increasing or becoming larger in an axial direction, from the tip towards the shank.  These variations will prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Sakai’s tool such that the chip grooves’ depth increase in an axial direction based on the teachings of Volokh 681’s to prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage.
In regards to claim 17, Sakai as modified discloses the milling tool according to claim 16, Sakai as modified also discloses the tool has a nominal diameter, that that in a radial plane, there is a core diameter at a radially inner cutting corner, and that there is a core diameter at the radially outer cutting corner.
However, Sakai fails to disclose that the value of the core diameter at the radially inner cutting corner lies within a range between 0.15 to 0.19xD and that the core diameter at the radially outer cutting corner lies in a range between 0.6 to 0.8xD.
Nevertheless, since Sakai as modified that the core diameter is changing along the axis as taught by Volokh 681, then on this basis, the value of the core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner constitute a defined value of the cutting tool. Therefore, the value of the core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that these values will depend on the type of material being machined; to prevent chatter as a result from bending of the tool, prevent clogging of the tool groove, or prevent tool breakage. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined core diameter at the radially inner cutting corner and core diameter at the radially outer cutting corner, were disclosed in the prior art by modified Sakai, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sakai’s core diameter at the radially inner cutting corner and the core diameter at the radially outer cutting corner within a desired range such as in between 0.15 to 0.19xD and between 0.6 to 0.8xD, respectively.  In re Aller, 105 USPQ 233.  
Claims 19-20, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 as applied to claim 1 above and in view of Schier et al. US 2018/0030590.
In regards to claims 19-20 and 27-31, Sakai discloses the milling tool according to each of: claim 1 (for claims 19-20), claim 19 (for claims 27 and 29), claim 27 (for claim 28), claim 28 (for claim 20) and claim 20 (for claim 31), Sakai also discloses that the milling tool is formed in one piece of a hard material (claim 19) such as solid cemented carbide (claim 27) (see paragraph [0064]) inherently having a grain size.
However, Sakai fails to disclose that the grain size is below 1.3µm (claim 19); below 0.8µm (claims 29 and claim 30) such that it is micro grain carbide (claim 28); that the milling tool is coated at least in a region of the cutting edges (claim 20) with TiAlN (claim 31).
Nevertheless, Schier discloses that it is well known in the art of materials of milling cutters, to have a milling tool having a hard material being solid micro grain carbide with grain sizes below 1.3µm and below 0.8µm.  See specifically paragraph [0027] which the micro grain carbide grain size is within a range that at least the minimum range value is of 0.5 µm, which satisfies the below 1.3µm and below 0.8µm clauses; in order to provide high hardness (paragraph [0027]).  Schier also discloses that the milling tool is coated with TiAlN (see at least paragraphs [012]; [0015]; or [0024]), for low surface roughness (paragraph [0028]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have grain size of Sakai’s hard solid carbide be below 1.3µm and below 0.8µm such that it is micro grain carbide and to have the milling tool be coated at least in a region of the cutting edges with TiAlN based on the teachings of Schier to provide the cutting edges of the tool with high hardness and low surface roughness in order to prevent wear when machining.
Response to Arguments
Applicant’s arguments filed on 05/02/2022 with respect to claims 1-31 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection:
Not based on prior art for claims 1-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been incorporated as aforementioned;
Based on prior art for claim(s) 1-4, 12, 14, 22 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Sakai US 2016/0175948; for claims 13, 15, 18, 24, and 26 under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948; for claims 5-9 and 21 and 23 under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 in further view of Osawa et al. US 2014/0119844 (hereafter—Osawa--); for claims 10-11 under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 in further view of Davis et al. US 2016/0297012 (hereafter—Davis--); for claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 in further view of Volokh US 2013/0315681 (hereafter—Volokh 681--); and for claims 19-20, and 27-31 under 35 U.S.C. 103 as being unpatentable over Sakai US 2016/0175948 in view of Schier et al. US 2018/0030590, have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722